Citation Nr: 1760747	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a kidney disability, to include as due to herbicide exposure and as secondary to a service-connected disability.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1971 to September 1972. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran did not serve in designated units in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, and the most probative evidence is against finding that the Veteran was actually exposed to herbicides during service. 

2. A kidney disability was not manifest in service or within one year of separation, is not related to service, and is not secondary (caused or aggravated) to a service-connected disability.   

3. Diabetes mellitus type II was not manifest in service or within one year of separation and is not related to service. 





CONCLUSIONS OF LAW

1. A kidney disability was not incurred in, or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. Diabetes mellitus type II was not incurred in, or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Here, calculi of the kidney, nephritis, and diabetes are listed as an applicable chronic disease.  Additionally type II diabetes is listed as a disease associated with exposure to certain herbicide agents. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

As to herbicide exposure Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  

A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).

The Veteran served in Korea from July 1971 to August 1972, however, and as discussed below he does not meet the requirements for presumptive exposure to herbicides for veterans who served in designated units or in or near the Korean DMZ. See 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  
VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -7641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends that service connection is warranted for a kidney disability and for diabetes mellitus type II, to include as due to his exposure to herbicides. Each claim will be discussed separately.

A. Kidney disability

The Veteran contends he is entitled to service connection for a kidney disability as a result of in-service exposure to herbicides while stationed in Korea. The Veteran was an operations and intelligence assistant in-service. He was stationed in Korea from July 1971 to August 1972.  Specifically, the Veteran reported while stationed in Korea at Camp Casey he traveled between camps along the DMZ and was exposed to herbicides. The Veteran is competent to describe his ongoing symptoms and in-service duties and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of hypertensive kidney disease. See July 2013 Kidney Conditions Disability Benefits Questionnaire. The Veteran contends his exposure in-service to herbicides resulted in his ongoing kidney disease. Further, the Veteran contends that his kidney disease is secondary to his diabetes mellitus type II. 

The Veteran's service treatment records (STRs) have been associated with the claims file. The records are silent for any reported symptoms or treatment for a kidney disease. A report of medical examination at separation in August 1972 noted a normal clinical evaluation. A urinalysis was negative for albumin and sugar. See August 29, 1972 report of medical examination. As such, there is no evidence of a kidney disability or any associated symptomatology during active service.

The Veteran's personnel records have been associated with the claims file. The Veteran's DD 214 notes his Military Occupational Specialty (MOS) was an operations and intelligence assistant. The Veteran served in Korea from July 1971 to August 1972. Personnel records note the Veteran was assigned to the Administrative Company of the 2nd Infantry Division, working as a personal records specialist and clerk typist.  Additionally, personnel records note in August 1971 the Veteran underwent training as cargo truck driver. 

In April 2009 the RO requested verification of all units of assignment including participation in combat operations and travel outside the United States. An October 2013 memorandum associated with the claims indicates that the RO attempted to verify the use of herbicides in the area where the Veteran served in Korea. An October 2013 response from the Joint Services Records Research Center (JSRRC) indicates that while there is evidence that the Veteran served in Korea, there is no evidence that the Veteran served along the Korean DMZ and was attached to one of the associated applicable units between April 1, 1968 and August 31, 1971. JSRRC noted that although the Veteran was in the 2nd Infantry Division, he was not part of the Combat Brigade and as such herbicide exposure cannot be conceded. Under the M-21 guidance the Veteran's unit or other military duties had not been identified by the Department of Defense (DoD) as operating in the Korean DMZ during the qualifying time period. Specifically the Veteran's major command assignment was the 2nd Infantry Division, however units identified as operating within the Korean DMZ from the 2nd Infantry Division were the Combat Brigade of the 2nd Infantry Division. See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 4b- Developing Claims for Service Connection Based on Herbicide Exposure. Thus, he did not meet the requirements for presumptive exposure to herbicide agents for veterans who served in the Korean DMZ. See 38 C.F.R. § 3.307 (a)(6)(iv).

Although the Veteran has reported that he believes he was generally exposed to herbicides in Korea while working as an administrative clerk and heavy vehicle driver, traveling between various locations, the Board finds that the official service department records are more probative and persuasive than his unspecific lay assertions.  The Veteran did not report and his duties do not suggest that he traversed defoliated areas along the DMZ or had any physical contact with herbicide agents or residuals.  As there is no probative evidence indicating the Veteran was exposed to herbicides during service, presumptive service connection for a kidney disability is not warranted. See 38 C.F.R. § 3.307, 3.309. 

As to direct service connection, there is no competent evidence to suggest that the Veteran's kidney disability is otherwise related to service. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board notes the Veteran has not been afforded a VA examination as to his kidney disability, and the Board finds that no examination or opinion is necessary for this claim.  However, the Board finds that there was no evidence establishing that an event, injury or disease occurred in service. Additionally, there is not an indication that the current disability or symptoms may be associated with service other than the assertion of exposure to herbicide agents.  There is sufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted. 

VA and private treatment records have been associated with the claims file and are absent indications of a relationship between the Veteran's kidney disability and his service. While the Veteran has reported that his current kidney disability is a result of exposure to herbicides in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a kidney disability is warranted. There is no competent evidence to suggest that the Veteran's kidney disability is otherwise related to service. None of the private or VA treatment records suggests any potential relationship between his current kidney disability and service. The Board recognizes that the Veteran asserts that his current kidney disability is related to service, specifically herbicide exposure. However, while the Veteran is competent to testify to in-service events, the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical professional has made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the Veteran's kidney disability is not related to service and service connection is not warranted.

Additionally, the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has hypertensive kidney disease and is therefore eligible for presumptive service connection. Hypertensive kidney disease was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, finding, or diagnosis with respect to his kidneys or associated symptoms. Further at separation from service the Veteran's clinical examination in September 1972 was normal as were subsequent Reserve examinations in 1976. This normal finding is inconsistent with ongoing manifestations of pathology. Treatment records are absent complaints until 2010, almost 40 years after separation from service.  As such the Board finds the Veteran's kidney disease did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Finally, the Board has considered whether secondary service connection is warranted. The Veteran claims that his kidney disability is secondary to his diabetes mellitus type II. As discussed in greater detail below, the Veteran's claim for service connection for diabetes mellitus type II is denied herein. Currently the Veteran is not service-connected for any disability. As such, service connection cannot be warranted on a secondary basis. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's kidney disability is related to his active service, to include as due to herbicide exposure, and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



B. Diabetes mellitus type II

The Veteran contends he is entitled to service connection for diabetes mellitus type II as a result of in-service exposure to designated herbicide agents in Korea. The Veteran was an operations and intelligence assistant in-service. The Veteran contends while stationed in Korea at Camp Casey from July 1971 to August 1972 he traveled between camps along the Korean DMZ and was exposed to herbicides. The Veteran is competent to describe his ongoing symptoms and in-service duties and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of diabetes mellitus type II. See July 2013 Kidney Conditions Disability Benefits Questionnaire.  The Veteran contends his exposure to herbicides resulted in his current diabetes mellitus type II. 

The Veteran's service treatment records (STRs) have been associated with the claims file.  The records are silent for any reported symptoms or treatment for diabetes mellitus type II. A report of medical examination at separation in August 1972 noted normal clinical evaluation. A urinalysis was negative for albumin and sugar. See August 29, 1972 Report of medical examination. As such, there is no evidence of diabetes or any associated symptomatology during active service.

The Veteran's personnel records have also been associated with the claims file. As discussed above in detail the Veteran does not meet the requirements for presumptive exposure to herbicides for veterans who served in the Korea DMZ. See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 4b- Developing Claims for Service Connection Based on Herbicide Exposure.

Although the Veteran has reported that he believes he was generally exposed to herbicides in Korea while working as an administrative clerk and heavy vehicle driver, traveling between various locations, the Board finds that the official service department records are more probative and persuasive than his lay assertions. As there is no probative evidence indicating the Veteran was exposed to herbicides during service, presumptive service connection for diabetes mellitus type II is not warranted. See 38 C.F.R. § 3.307, 3.309. 

As to direct service connection, there is no competent evidence to suggest that the Veteran's diabetes mellitus is otherwise related to service. The Board notes the Veteran has not been afforded a VA examination as to his diabetes mellitus, and the Board finds that no examination or opinion is necessary for this claim.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above. However, the Board has concluded that there was no evidence establishing that an event, injury or disease occurred in service. Additionally, there is not an indication that the current disability or symptoms may be associated with service and there is not insufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted. 

VA and private treatment records have been associated with the claims file and are absent indications of a relationship between the Veteran's diabetes mellitus type II and his service. While the Veteran has reported that his current diabetes mellitus is a result of exposure to herbicides in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for diabetes mellitus type II is warranted. There is no competent evidence to suggest that the Veteran's diabetes mellitus type II is otherwise related to service. None of the private or VA treatment records suggests any potential relationship between his current diabetes mellitus type II and service. The Board recognizes that the Veteran asserts that his current diabetes mellitus is related to service. However, while the Veteran is competent to testify to in-service events, the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, as he has not stated that a competent medical professional has made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's diabetes mellitus is not related to service and service connection is not warranted. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of diabetes mellitus type II and is therefore eligible for presumptive service connection. Diabetes mellitus was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, finding, or diagnosis with respect to diabetes mellitus. Further at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. Treatment records are absent complaints until 2001, almost 30 years after separation from service.  As such the Board finds the Veteran's diabetes mellitus type II did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's diabetes mellitus type II is related to his active service, to include as due to herbicide exposure, and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

Finally, the Veteran submitted a copy of a previous Board decision in the appeal of another veteran who served at Camp Casey in Korea.  Board decisions are not precedential, and the Board finds that the decision is not persuasive in this case because the veteran in that case served in a medical unit with duties that may have required providing care to forward infantry units in the defoliated areas.  

ORDER

Entitlement to service connection for a kidney disability is denied

Entitlement to service connection for diabetes mellitus type II is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


